Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-14 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for all teaching or matter specifically challenged in the argument.
Applicant first and foremost argue that the use of four references in rejecting the independent claim “weighs against obvious of the claimed invention” as support for the standing rejection.
Applicant argue that none of the cited references neither alone or in combination teach “transmission of a given data stream either on the first link or on the second link of a local network, depending on the validity of a criterion established by comparing said use of bandwidth with a threshold on at least one of the main or secondary link (of the local network)”;
Applicant argues that Rocca does not teach transmission of a given data stream on the first link or on the second link.”  Examiner disagrees.  As the claims are currently presented, Rocca teach transmission of a given data stream on the first link or on the second link.
(see Table III, para: 0094, 0097-0099, communication of a data flow w/r to LAN.)
Furthermore, Applicant argues that none of the cited prior art, either alone or in combination teaches “evaluating the use of bandwidth on at least one of the main or secondary link establishing validity of a criterion by comparing said use of bandwidth with a threshold.”  
Although, Examiner respectfully disagrees with some of Applicant argues as indicated above, in light of Applicant recent amendment, an additional prior art search has been performed; and the results of the new search are implemented in the rejection that follows.  In addition, the newly cited prior art teaches the limitation of Applicant recent amendments as well as some of the limitations previously presented.  Therefore, the newly cited prior art utilized below has enabled the Examiner to eliminate the use of the previously cited art of Rocca and McDysan.

Claim Rejections - 35 USC §103
5.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1, 5-9, 11 and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al (US PGPUB 20130322348) in view of Lida (US Patent 8,307,401) and Keish et al (US PGPUB 20140006831.)

Regarding claim 1, Julian et al disclose a method comprising: managing communication on a local network between a first equipment item and a second equipment item (see Figure 2,3 & 8, monitor/control communication between first/second communication devices) being capable of communicating a (see para: 0004, 0005,0028, 0053, 0066, first channel (main channel) is pathway for communicating data, single and multiple data streams), wherein managing comprises the following acts performed by the first equipment item on the network: (see Figure 1,3,8,9, multiple communication devices.)  In addition, Julian et al further disclose the network may include a LAN, WLAN and WiFi (see para: 0105.)
Although Julian et al fail to teach wherein energy consumption of the second communication link is lower than the first communication link, called a main link, and capable of communicating a data stream via second communication link, in analogous art, Lida disclose capable of communicating the data via second communication link (see col. 4, line 5-65, col. 5, line 30 thru col. 6, line 58, data communicated over second/additional communication link) the direction of message data is communicated between communication links/channels and channels are configurable to accommodate data communication direction, second communication link having lower energy consumption that first communication link (see col. 12, line 44-64.)  In addition, Lida disclose utilizing devices that communicate multiple and single streaming (see col. 16, line 10-26, accommodating communication of single stream) and managing communication in a local network (see Fig. 10, col. 13, line 10-18, local network.)
Therefore, it would have been obvious to one of ordinary skilled in the art at the before the effective filing data at the time of the invention to have been motivated to implement wherein energy consumption of the second communication link is lower than the first communication link as taught by Lida with the teachings of Julian et al for 
Although Julian and Lida fail to teach evaluating use of bandwidth on at least one of the main or secondary link; establishing validity of a criterion by comparing
said use of bandwidth with a threshold on at least one of the main or secondary link 
depending on the validity of the criterion, activating the main or secondary link and 
deactivating the other link for transmission of said data stream; and transmitting the data stream on the activated one of the main link or the secondary link, in analogous art, Keish et al disclose evaluating use of bandwidth on at least one of the main or secondary link (see Fig. 2, Fig. 3, Fig. 4, abstract, para: 0018, 0035, 0036, 0037, monitoring bandwidth of a link); establishing validity of a criterion by comparing
said use of bandwidth with a threshold on at least one of the main or secondary link (see Fig. 2, Fig. 3, para:  0035, 39, 41, 44, 46, 59, bandwidth w/r threshold associated with link) 
depending on the validity of the criterion, activating the main or secondary link and deactivating the other link for transmission of said data stream (see Fig. 2, Fig. 3, para: 14, 34, 39, 41, 44, 46, 59, activating link for transmission of flow after validation of criterion); and transmitting the data stream on the activated one of the main link or the secondary link (see para: 30, 34, 35, communicating data on activated link.)
Therefore, it would have been obvious to one of ordinary skilled in the art at the before the effective filing data at the time of the invention to have been motivated to implement utilizing data streams, in transmitting the data on the activated one of 

Regarding claim 5, Julian et al disclose managing the communication as claimed in claim 1, comprising activating the secondary link of the terminal and
deactivating the main link of the terminal if the criterion (see Figure 9 & 10, activating and deactivating of channel/link.)

Regarding claim 6, Julian et al disclose managing communication comprising activating the main link of the terminal if the criterion is not valid (see Figure 9 & 10, para: 0075.)

Regarding claim 7, Julian et al disclose the first equipment item sending a message on the secondary link to the second equipment item (see Figure 9 & 10, para: 0060, first device sends message via second channel to second device); the first equipment item receiving a message from the second equipment item on the secondary link (see Figure 9 & 10, para: 0057, 0069, first device receives message from a second device via second link/channel); the first equipment item formatting and retransmitting the message received from the second equipment item to at least one other equipment item of the network (see para: 0033, 0056, 0059, 0060, 0071, first device reconfiguring/formatting and repeatedly sending messages received from a second device communicating to an addition communication device.)

Regarding claim 8, Julian et al disclose communicating on a second terminal equipment item, said wherein communicating comprises the following acts performed by the second equipment item (see Figures 9 and 10) being capable of communicating a data stream with a first equipment item on a network via a first communication link (see para: 0004,0005,0028, first channel (main channel) is pathway for communicating data and data streams); receiving at least one command message from the first equipment item to activate the secondary link and deactivate the main link, (see Figure 9 & 10, para: 13, 35,0050,0090, activation and deactivation of channels via control/command messaging);
in response to the at least one command message, activating the secondary link and deactivate the main link (see para: 0068,0075,0111,0112, activating second channel and deactivate first channel based on control message); formatting at least one message containing the data for the secondary link; and sending said at least one formatted message on the secondary link (see para: 0033,0056,0059,0060,0071, first device reconfiguring/formatting and repeatedly sending messages received from a second device communicating to an addition communication device.)  In addition, Julian et al further disclose the network may include a LAN, WLAN and WiFi (see para: 0105.)  In addition, Julian et al further disclose the network may include a LAN, WLAN and WiFi (see para: 0105.)  
(see col. 4, line 5-65, col. 5, line 30 thru col. 6, line 58, data communicated over second/additional communication link; also see col. 12, line44-64, communication system where multiple communication devices communicate via multiple communication channels and furthermore communication between devices and power consumption is monitored and managed, whereby a second channel has lower power consumption than a first channel.)  In addition, Lida disclose utilizing devices that communicate multiple and single streaming (see col. 16, line 10-26, accommodating communication of single stream) and managing communication in a local network (see Fig. 10, col. 13, line 10-18, local network.)
Therefore, it would have been obvious to one of ordinary skilled in the art at the before the effective filing data at the time of the invention to have been motivated to implement second equipment item being capable of communicating with a 
Although Julian and Lida fail to teach at least one command message being based on a comparison of a use of bandwidth on at least one of the main or secondary link with a threshold, in analogous art, Keish et al teach at least one command message being based on a comparison of a use of bandwidth on at least one of the main or secondary link with a threshold (see Fig. 2, Fig. 3, para: 0014, 0035, 41, 44, 46, 49, control notification/indication provided w/r to bandwidth threshold associated with activating/deactivating link) 
Therefore, it would have been obvious to one of ordinary skilled in the art at the before the effective filing data at the time of the invention to have been motivated to implement at least one command message being based on a comparison of a use of bandwidth on at least one of the main or secondary link with a threshold as taught by Keish et al with the combined teachings Julian et al, Lida for the purpose of further managing communication between communication devices in a communication system with the use of low/minimum power.

Regarding claim 9, Julian et al disclose a device configured to manage communication between two equipment items, a first equipment item and a (see para: 0004,0005,0028, first channel (main channel) is pathway for communicating data and data streams); wherein the device is associated with the first equipment item (see Figure 2 & 7,9 and 10, managing communication between multiple communication devices) and comprises:
a processor (see Figure 2 & 7, processing system); and a non-transitory computer-readable medium comprising code instructions stored thereon (see para: 0015, 0037, 0060, 0079, wireless communication device includes code instructions associated with processing system) which when executed by the processor configure the device to perform acts comprising (see para: 0097, processor utilized to aide in execution of functional instruction code.)  In addition, Julian et al further disclose the network may include a LAN, WLAN and WiFi (see para: 0105.)
Although Julian et al fail to teach wherein energy consumption of the second communication link is lower than the first communication link, capable of communicating
the data via second communication link, in analogous art, Lida disclose second communication link having lower energy consumption that first communication link, capable of communicating the data via second communication link (see col. 12, line 44-64; see col. 4, line 5-65, col. 5, line 30 thru col. 6, line 58, data communicated over second/additional communication link.)
Therefore, it would have been obvious to one of ordinary skilled in the art at the before the effective filing data at the time of the invention to have been motivated 
Although Julian and Lida fail to teach evaluating use of bandwidth on at least one of the main or secondary link; establishing validity of a criterion by comparing
said use of bandwidth with a threshold on at least one of the main or secondary link 
depending on the validity of the criterion, activating the main or secondary link and 
deactivating the other link for transmission of said data stream; and transmitting the data stream on the activated one of the main link or the secondary link, in analogous art, Keish et al disclose evaluating use of bandwidth on at least one of the main or secondary link (see Fig. 2, Fig. 3, Fig. 4, abstract, para: 0018, 0035, 0036, 0037, monitoring bandwidth of a link); establishing validity of a criterion by comparing
said use of bandwidth with a threshold on at least one of the main or secondary link (see Fig. 2, Fig. 3, para:  0035, 39, 41, 44, 46, 59, bandwidth w/r threshold associated with link) 
depending on the validity of the criterion, activating the main or secondary link and deactivating the other link for transmission of said data stream (see Fig. 2, Fig. 3, para: 14, 34, 39, 41, 44, 46, 59, activating link for transmission of flow after validation of criterion); and transmitting the data stream on the activated one of the main link or the secondary link (see para: 30, 34, 35, communicating data on activated link.)  In addition, Lida disclose utilizing devices that communicate multiple and single streaming (see col. 16, line 10-26, accommodating communication of single stream) and managing communication in a local network (see Fig. 10, col. 13, line 10-18, local network.)
Therefore, it would have been obvious to one of ordinary skilled in the art at the before the effective filing data at the time of the invention to have been motivated to implement utilizing data streams, in transmitting the data on the activated one of the main link or the secondary link, establishing validity of criterion relating to a use threshold for bandwidth on link as taught by Keish et al with the combined teachings Julian et al, Lida for the purpose of further managing communication between communication devices in a communication system with the use of low/minimum power.

Regarding claim 11, Julian et al disclose a device configured to communicate on a second, terminal equipment item, said second equipment item being capable of communicating a data stream with a first equipment item on a local network via a first communication link, called a main link, and capable of communicating the data stream via a second communication link, called a secondary link, (see Figure 2 &7,9 and 10, managing communication between multiple communication devices via first and second communication link/channels; see para: 0004, 0005, 0028, first channel (main channel) is pathway for communicating data and data streams); wherein the device comprises: a processor (see Figure 2 & 7, processing system); and a non-transitory computer-readable medium comprising code instructions stored thereon (see para: 0015, 0037, 0060, 0079, wireless communication device includes code instructions associated with processing system), which when (see para: 0097, processor utilized to aide in execution of functional instruction code):
receiving at least one command message from the first equipment item to activate the secondary link and deactivate the main link (see Figure 9 & 10, para:
0013, 0035, 0050, 0090, activation and deactivation of channels via control/command messaging);
in response to the at least one command message, activating the secondary link and deactivate the main link (see para: 0068, 0075, 0111,0112, activating second channel and deactivate first channel based on control message) formatting at least one message for the secondary link; and sending said at least one formatted message on the secondary link (see para: 0033, 0056, 0059, 0060, 0071, first device reconfiguring/formatting and repeatedly sending messages received from a second device communicating to an addition communication device.)  In addition, Julian et al further disclose the network may include a LAN, WLAN and WiFi (see para: 0105.)
Although Julian et al fail to teach said second equipment item being capable of communicating with a first equipment item on a local network via a first communication link, called a main link, and a second communication link, called a secondary link, the energy consumption of the second communication link is lower than that of the first communication link, in analogous art, Lida disclose second equipment item being capable of communicating with a first equipment item on a local network via a first communication link, called a main link, and a second communication link, called a secondary link, the energy consumption of which is lower than that of the (see col. 12, line 44-64, communication system where multiple communication devices communicate via multiple communication channels and furthermore communication between devices and power consumption is monitored and managed, whereby a second channel has lower power consumption than a first channel; see col. 4, line 5-65, col. 5, line 30 thru col. 6, line 58, data communicated over second/additional communication link.)  In addition, Lida disclose utilizing devices that communicate multiple and single streaming (see col. 16, line 10-26, accommodating communication of single stream) and managing communication in a local network (see Fig. 10, col. 13, line 10-18, local network.)
Therefore, it would have been obvious to one of ordinary skilled in the art at the before the effective filing data at the time of the invention to have been motivated to implement second equipment item being capable of communicating with a first equipment item on a network via a first communication link, called a main link, and a second communication link, called a secondary link, the energy consumption of which is slower than that of the first communication link as taught by Lida with the teachings of Julian et al for the purpose of further managing and monitoring communication between communication devices in a communication system with the use of low/minimum power.
Although Julian and Lida fail to teach at least one command message being based on a comparison of a use of bandwidth on at least one of the main or secondary link with a threshold, in analogous art, Keish et al teach at least one command message being based on a comparison of a use of bandwidth on at least one of the (see Fig. 2, Fig. 3, para: 0014, 0035, 41, 44, 46, 49, control notification/indication provided w/r to bandwidth threshold associated with activating/deactivating link.) 
Therefore, it would have been obvious to one of ordinary skilled in the art at the before the effective filing data at the time of the invention to have been motivated to implement at least one command message being based on a comparison of a use of bandwidth on at least one of the main or secondary link with a threshold as taught by Keish et al with the combined teachings Julian et al, Lida for the purpose of further managing communication between communication devices in a communication system with the use of low/minimum power.

Regarding claim 12, Julian et al further disclose wherein the apparatus constitutes the terminal equipment item, which comprises the device (see para: 0101 & 0119, system includes multiple communication terminals and additional communication devices).

9. 	Claim 14 is rejected under U.S.C. 103 as being unpatentable over Julian et al (US PGPUB 20130322348) in view of Lida (US Patent 8,307,401 and Keish et al (US PGPUB 20140006831.)

Regarding claim 14, Julian et al disclose a non-transitory computer-readable recording medium comprising a computer program stored thereon and capable of being implemented on a second, terminal equipment item (see Figure 2 & 7,9 and 10, managing communication between multiple communication devices via first and second communication link/channels), the program comprising code instructions that, when the program is executed by a processor of the terminal equipment item, configures the second terminal equipment item to perform acts of (see para: 0015, 0037,0060,0079, wireless communication device includes code instructions associated with processing system): communicating on the second, terminal equipment item, said second equipment being capable of communicating a data stream with a first equipment item on a local network via a first communication link, called a main link, capable of communicating the data stream via second communication link (see col. 4, line 5-65, col. 5, line 30 thru col. 6, line 58, data communicated over second/additional communication link, also see para: 0004,0005,0028, first channel (main channel) is pathway for communicating data and data streams) and a second communication link, called a secondary link, wherein communicating (see Figure 2 &7,9 and 10, managing communication between multiple communication devices via first and second communication link/channels) comprises:
receiving at least one command message from the first equipment item to activate the secondary link and deactivate the main link (see Figure 9 & 10, para: 0013, 0035, 0050, 0090, activation and deactivation of channels via control/command messaging);
in response to the at least one command message, activating the secondary link
(see para: 0068, 0075, 0111,0112, activating second channel and deactivate first channel based on control message) and deactivate the main link (see para: 0068, 0075, 0111, 0112, activating second channel and deactivate first channel based on control message); formatting at least one message containing the data stream for the secondary link; and sending said at least one formatted message on the secondary link (see para: 0033, 0056, 0059, 0060, 0071, first device reconfiguring/formatting and repeatedly sending messages received from a second device communicating to an addition communication device, also see para: 0004, 0005,0028, first channel (main channel) is pathway for communicating data and data streams.)  In addition, Julian et al further disclose the network may include a LAN, WLAN and WiFi (see para: 0105.)
Although Julian et al fail to teach the energy consumption of second communication link is lower than that of the first communication link, in analogous art, Lida disclose second communication link having lower energy consumption that first communication link, capable of communicating the data stream via second communication link (see col. 12, line 44-64, communication system where multiple communication devices communicate via multiple communication channels and furthermore communication between devices and power consumption is monitored and managed, whereby a second channel has lower power consumption than a first channel; see col. 4, line 5-65, col. 5, line 30 thru col. 6, line 58, data communicated over second/additional communication link.)  In addition, Lida disclose utilizing devices that communicate multiple and single streaming (see col. 16, line 10-26, accommodating communication of single stream) and managing communication in a local network (see Fig. 10, col. 13, line 10-18, local network.)
Keish et al teach at least one command message being based on a comparison of a use of bandwidth on at least one of the main or secondary link with a threshold (see Fig. 2, Fig. 3, para: 0014, 0035, 41, 44, 46, 49, control notification/indication provided w/r to bandwidth threshold associated with activating/deactivating link) 
Therefore, it would have been obvious to one of ordinary skilled in the art at the before the effective filing data at the time of the invention to have been motivated to implement at least one command message being based on a comparison of a use of bandwidth on at least one of the main or secondary link with a threshold as taught by Keish et al with the combined teachings Julian et al, Lida for the purpose of further managing communication between communication devices in a communication system with the use of low/minimum power.

10.    	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Julian et al (US PGPUB 20130322348) in view of Lida (US Patent 8,307,401) and Keish et al (US PGPUB 20140006831), as applied to claim 1 -9 and 11-14 above, and further in view of LG Electronics (EP 1895 713 Al: cited by Applicant via IDS Filing 3/30/2016 (hereafter: LG).)

Regarding claim 10, although Julian et al, Lida, and Keish et al (US PGPUB 20140006831 fail to teach wherein the apparatus, constitutes a home gateway comprising the device, in analogous art, LG disclose wherein the apparatus, constitutes a home gateway comprising the device (see para: 0018, 0017, utilizing home gateway.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing data at the time of the invention to have been motivated to implement wherein the apparatus, constitutes a home gateway comprising the device, in analogous art, LG disclose wherein the apparatus, constitutes a home gateway comprising the device as taught by LG with the combined teachings of Julian et al, Lida and Keish et al for the purpose of further managing and monitoring communication between communication devices in a communication system with the use of low/minimum power.

11.    	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Julian et al (US PGPUB 20130322348) in view of Lida (US Patent 8,307,401) and Keish et al (US PGPUB 20140006831), LG Electronics (EP 1895 713 Al: cited by Applicant via IDS Filing 3/30/2016 (hereafter: LG.) 

Regarding claim 13, Julian et al disclose a non-transitory computer-readable recording medium, the program comprising code instructions that, managing communication on a local network between a first equipment item and a second equipment item, said first and second equipment items being capable of communicating data stream via a first communication link, called a main link, and capable of communicating the data stream via a second communication link, called a secondary link (see Figure 2 & 7,9 and 10, managing communication between multiple communication devices via first and second communication link/channels; also see para: 0004,0005,0028, first channel (main channel) is pathway for communicating data and data streams.)   In addition, Julian et al further disclose the network may include a LAN, WLAN and WiFi (see para: 0105.)
Although Julian et al fail to teach the energy consumption of second communication link is lower than that of the first communication link, in analogous art, Lida disclose second communication link having lower energy consumption that first communication link (see col. 12, line 44-64.)
Therefore, it would have been obvious to one of ordinary skilled in the art at the before the effective filing data at the time of the invention to have been motivated to implement wherein energy consumption of the second communication link is lower than the first communication link as taught by Lida with the teachings of Julian et al for the purpose of further managing and monitoring communication between communication devices in a communication system with the use of low/minimum power.  In addition, Lida disclose utilizing devices that communicate multiple and single streaming (see col. 16, line 10-26, accommodating communication of single stream) and managing communication in a local network (see Fig. 10, col. 13, line 10-18, local network.)
Although both Julian et al and Lida fail to teach evaluating use of bandwidth on at least one of the main or secondary link; establishing validity of a criterion by comparing
said use of bandwidth with a threshold on at least one of the main or secondary link 
depending on the validity of the criterion, activating the main or secondary link and 
deactivating the other link for transmission of said data stream; and transmitting the data stream on the activated one of the main link or the secondary link, in analogous art, Keish et al disclose evaluating use of bandwidth on at least one of the main or secondary link (see Fig. 2, Fig. 3, Fig. 4, abstract, para: 0018, 0035, 0036, 0037, monitoring bandwidth of a link); establishing validity of a criterion by comparing
said use of bandwidth with a threshold on at least one of the main or secondary link (see Fig. 2, Fig. 3, para:  0035, 39, 41, 44, 46, 59, bandwidth w/r threshold associated with link) 
depending on the validity of the criterion, activating the main or secondary link and deactivating the other link for transmission of said data stream (see Fig. 2, Fig. 3, para: 14, 34, 39, 41, 44, 46, 59, activating link for transmission of flow after validation of criterion); and transmitting the data stream on the activated one of the main link or the secondary link (see para: 30, 34, 35, communicating data on activated link.)
Therefore, it would have been obvious to one of ordinary skilled in the art at the before the effective filing data at the time of the invention to have been motivated to implement utilizing data streams, in transmitting the data on the activated one of 
Although Julian et al, Lida and Keish et al fail to teach when the program is executed by a processor of the home gateway, configures the home gateway to perform acts of managing/controlling, in analogous art, LG disclose processor of the home gateway (see para: 0016,0017, utilizing home gateway for storing program applications.)
Therefore, it would have been obvious to one of ordinary skilled in the art at the before the effective filing data at the time of the invention to have been motivated to
implement when the program is executed by a processor of the home gateway, configures the home gateway to perform acts of managing/controlling as taught by LG with the combined teachings of Julian et al, Lida and Keish et al for the purpose of further managing and monitoring communication between communication devices in a communication system with the use of low/minimum power.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones 
/Prenell P Jones/
Examiner, Art Unit 2467 
June 11, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467